Citation Nr: 0203548
Decision Date: 08/20/02	Archive Date: 11/06/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-18 060	)	DATE AUG 20, 2002
	)
	)


On appeal from the Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of
Puerto Rico





ORDER

     The following correction is made in a decision issued by the Board in this case on April 17, 2002:

Under the heading "Order" on page 7, "The claim of entitlement service connection for a back disability is denied." is corrected to read "Entitlement to service connection for a left knee disorder is granted."


		
	ROBERT P. REGAN
	Member, Board of Veterans Appeals





Citation Nr: 0203548	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  00-18 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left knee disorder.

(The issue of entitlement to service connection for a back 
disorder is the subject of separate development to be 
undertaken by the Board of Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel




INTRODUCTION

The veteran had active military duty from October 1989 to 
September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2000 rating decision by the 
Department of Veterans' Affairs (VA) regional office (RO) 
located in San Juan, Puerto Rico. 

In a November 2000 statement the veteran withdrew the issues 
of service connection for ankle and psychiatric disorders 
from appellate consideration.  

Received by the Board in February 2002 was a request by the 
veteran for a 90-day extension in order to submit additional 
evidence.  However, in view of the favorable decision set 
forth below, the Board will proceed on the evidence of 
record.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The left knee disability is of service origin.


CONCLUSION OF LAW

A left knee disability was incurred in military service.  38 
U.S.C.A. §§ 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5102, 
5103, 5103A, 5107 (West Supp. 2001) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  More recently, new regulations were 
adopted to implement the VCAA.   See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date. See Karnas v. Derwinski, 1 
Vet. App. 308 (1991). 

The record shows that the veteran was informed of the 
requirements necessary to establish his claim in the February 
2000 rating decision and June 2000 statement of the case.  
The RO notified the veteran in May 2001 of the contents of 
the VCAA.  Also, the RO has obtained all medical records 
identified by the veteran.  VA examinations have been 
conducted.  Thus, the Board concludes that VA has satisfied 
the requirements of the VCAA.

I. FACTUAL BACKGROUND

The service medical records (SMR's) show that the veteran's 
entrance examination clinically evaluated his lower 
extremities as normal.  

The veteran was evaluated in March 1994 for left knee pain.  
He indicated that the pain occurred after running and 
radiated into his thigh.  An x-ray of the left knee showed no 
abnormality.  The veteran was seen later in March 1994, at 
which time he gave a three-week history of left lateral knee 
pain following a twisting injury while running.  There was no 
swelling, giving way, or locking.  He gave a history of left 
knee pain going up his leg to the buttocks and snapping at 
the left hip.  There was normal alignment with no valgus or 
varus instability.  The veteran was given stretching 
exercises to complete.  The provisional diagnosis was 
iliotibial band syndrome and hamstrung knee.

In September 1994, the veteran was treated for a three month 
history of left knee pain.  The left knee pain was associated 
with physical training and activities. The pain radiated to 
the hip and ankle.  The veteran also complained of swelling.  
There was no history of any trauma or knee injury.  The 
diagnosis was lateral collateral ligament strain.  The 
veteran was referred to physical therapy later in September 
1994.  At that time, he gave a history of left knee pain, on 
and off for three years.  He also reported back pain that 
radiated into the ankle.  An examination showed tenderness to 
palpation in the right lumbar sacral spine.  The impression 
was rule out iliotibial band syndrome.  He was in physical 
therapy in September and October 1994.  The service 
administrative records show that the veteran received a 
parachutist badge.

After separation from service, the veteran was treated on 
several occasions during 1997 at a student health services 
clinic.  These reports contain no reference to his left knee.

In a letter dated in January 2000, the veteran indicated that 
after he was discharged from active duty he entered school.  
He did not have money to obtain medical treatment.  The only 
place he could go was the student health center, which for 
the most part had no doctor.  When there was a doctor, the 
clinic was full.   He continued to be bothered by his knees.  

An October 2000 letter from a private physician is to the 
effect that the physician had evaluated the veteran for his 
complaints of left knee pain.  The physician indicated that 
the veteran stated that when the veteran was in the Army, he 
was a paratrooper.  His medical records from the army 
indicate that there were previous injuries to those areas.  
The physician stated that taking into consideration the type 
of activities, such as physical training and as a 
paratrooper, that there was a large possibility that his 
medical condition was directly related to activities while on 
active duty.  

A VA examination was conducted in January 2001.  At that time 
the veteran reported twisting his left knee in a parachute 
jump in 1992.  He received medication and treatment.  On 
examination, the veteran did not refer to any left knee pain.  
He stated that upon moving the left knee joint or going 
upstairs he heard sounds.  He was unable to place a lot of 
pressure on the knee.  The veteran indicated that he went to 
his private doctor on four occasions over the last year for a 
diagnosis.  No treatment was given.  The precipitating 
factors were going up stairs, running, and playing 
basketball.  The alleviating factor was rest.  He reported no 
acute painful bouts during the last year.  He stated that he 
had moderate pain going up stairs, playing basketball, and 
after running one mile.  He did not need any devices to help 
him walk.  There was no history of dislocation or recurrent 
subluxation.  

The examination showed that flexion of the left knee was to 
140 degrees and extension was to 0 degrees.  There was no 
painful motion in the range of motion measured at the time of 
this examination.  There was no evidence of edema, effusion, 
instability, weakness, tenderness, redness, heat, abnormal 
movement or guarding of the left knee.  He had a positive 
patellar-grinding test on the left knee.  He had crepitus of 
the left knee.  He had no callosities, breakdown, or unusual 
shoe pattern that would indicate abnormal weight bearing.  He 
had a normal gait cycle.  

The evaluation further showed that there was no ankylosis, 
leg discrepancy, or constitutional signs for inflammatory 
arthritis.  There was no prosthesis.  The x-rays of the left 
knee showed normal findings.  The diagnosis was left knee 
patellofemoral syndrome.  The examiner rendered an opinion 
that there was no evidence of continuity of treatment for a 
left knee disability after the veteran's discharge.  The 
examiner stated that the actual left knee disability was not 
related to his active service.  

II. ANALYSIS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1131 (West 1991 & Supp. 2001).

Continuity of symptomatology is required only where the 
condition noted during service is not shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

To summarize, the veteran is qualified to describe his 
symptoms and injuries, which occurred in service.  He is not 
competent, in the absence of evidence demonstrating that he 
has medical training or expertise, to render medical findings 
or opinions. Moray v. Brown, 5 Vet. App. 211, 214 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The service medical records reflect that the veteran was 
treated on several occasions in 1994 for left knee 
complaints, including pain and swelling diagnosed as 
iliotibial band syndrome and collateral ligament strain.  
When evaluated in September 1994, he gave a three year 
history of intermittent symptoms.  Additionally, his symptoms 
were such that he was referred to physical therapy.  

The first post service clinical evidence of a left knee 
disability was in October 2000, approximately five years 
after service.  Following the January 2001 VA examination, 
the examiner diagnosed left knee patellofemoral syndrome.  
Also, the examiner stated that there was no evidence of 
continuity of treatment and it was the examiner's opinion 
that the actual left knee disability was not related to the 
veteran's active service.  However, while continuity of 
treatment is one factor to consider, the regulation only 
requires continuity of symptomatology.  In this regard, the 
veteran has indicated that lack of financial resources 
prevented him from obtaining treatment for his left knee 
symptoms following service.  The veteran's private physician 
relates the left knee problem to the veteran's activities 
during service, including being a paratrooper.  After 
reviewing record, the Board finds that the evidence is in 
equipoise and as such, the benefit of the doubt is in favor 
of the veteran.  38 C.F.R. § 3.102.  Accordingly, service 
connection for the left knee disability is granted.


ORDER

The claim of entitlement service connection for a back 
disability is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



